                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 26, 2018
                         UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk

                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JOHN ORVIL FEAGIN,                          §
TDCJ #02201909,                             §
                                            §
           Petitioner,                      §
VS.                                         § CIVIL ACTION NO. 3:18-CV-0381
                                            §
LORIE DAVIS,                                §
                                            §
           Defendant.                       §

                              ORDER TO TRANSFER

      Petitioner John Orvil Feagin, an inmate in the custody of the Texas Department

of Criminal Justice–Correctional Institutions Division (“TDCJ”), has filed a petition for

a writ of habeas corpus under 28 U.S.C. § 2254 (Dkt 1). The petition challenges a drug

conviction in Johnson County. To date, Feagin has not paid the $5.00 filing fee or

submitted a motion for leave to proceed in forma pauperis.         After reviewing the

pleadings, the Court concludes that this action must be transferred for reasons set forth

briefly below.

      Because the petitioner is in custody pursuant to a judgment and sentence by a

state court in Texas, which has more than one federal district, jurisdiction over the

petition is determined by the place of conviction or the place of confinement, as

follows:

      Where an application for a writ of habeas corpus is made by a person in
      custody under the judgment and sentence of a State court of a State which
      contains two or more Federal judicial districts, the application may be



1/3
         filed in the district court for the district wherein such person is in custody
         or in the district court for the district within which the State court was
         held which convicted and sentenced him and each of such district courts
         shall have concurrent jurisdiction to entertain the application.

28 U.S.C. § 2241(d).        The Fifth Circuit has emphasized that, under § 2241(d), a

petitioner may seek a federal writ of habeas corpus in one of only two places: (1) the

district in which the state court conviction was entered, or (2) the district within which

the petitioner is incarcerated. See Wadsworth v. Johnson, 235 F.3d 959, 962 (5th Cir.

2000).

         Johnson County, where the challenged state court conviction was entered, is

located in the Northern District of Texas, Dallas Division. See 28 U.S.C. § 124(a)(1).

The Stringfellow Unit, where Feagin presently is incarcerated, is located in Brazoria

County, which is in the Southern District of Texas, Galveston Division. See 28 U.S.C.

§ 124(b)(1). Although the petition was properly filed here for purposes of § 2441(d),

the challenged conviction that has no ties to this district. Under these circumstances, a

transfer is appropriate. See Mitchell v. Henderson, 432 F.2d 435, 436 (5th Cir. 1970)

(concluding that the division of conviction, where witnesses were located, was a more

appropriate venue than the division of confinement in challenge to conviction).

         In the exercise of its discretion and in furtherance of justice, this Court will

transfer the petition pursuant to Section 2241(d) and Southern District policy.

See General Order of May 30, 1985 (dictating that challenges to the conviction go to

the division within the district where the conviction was entered).




2/3
       Accordingly, the Clerk of Court is ORDERED to TRANSFER this case to the

United States District Court for the Northern District of Texas, Dallas Division, and to

provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, this 26th day of November, 2018.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




3/3
